Citation Nr: 1803112	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-26 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus, type II. 

2. Entitlement to service connection for peripheral neuropathies, to include as due to herbicide exposure. 

3. Entitlement to service connection for kidney cancer and the residuals thereof.

4. Entitlement to service connection for a heart disorder, to include as due to herbicide exposure.

5. Entitlement to service connection for hypertension, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by: 	Michael A. Rake, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1964 to December 1967. The Veteran received the Vietnam Service Medal with Bronze Star and Vietnam Campaign Medal.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

These issues were previously remanded by the Board in February 2017 to afford the Veteran a Board hearing.  In September 2017, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
The claims of service connection for hypertension and a heart disorder are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development. 


FINDINGS OF FACT

1.  A February 2006 Board decision denied the Veteran's claim of service connection for diabetes mellitus.  There was notice to the Veteran and no appeal.

2.  Evidence added to the file since the February 2006 Board decision is cumulative and redundant of evidence on file and does not raise a reasonable possibility or allowing the claim.

3.  The Veteran's peripheral neuropathies are secondary to his diabetes and not otherwise related to or caused by any incident of his active service.   

4.  With resolution of the doubt in favor of the Veteran, the Board finds he was exposed to asbestos during service. 
   
5.  The Veteran's renal cancer and residuals thereof are as likely as not, etiologically related to his asbestos exposure.  


CONCLUSIONS OF LAW

1.  Following a final Board denial of February 2006, new and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus to include as secondary to Agent Orange exposure and his petition to reopen is denied. 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria for a grant of service connection for peripheral neuropathies are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  With resolution of the doubt in favor of the Veteran, the criteria for a grant of service connection for kidney cancer and the residuals thereof is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

With respect to the petition to reopen and the claims for service connection, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.


New and material evidence

In a March 2006 Board decision, service connection for diabetes mellitus was denied because while the available evidence of record showed a current disability, it did not show the disorder occurred in military service, was aggravated or caused by service, or manifest to a compensable degree within one year of separation from service. Moreover, while the available evidence of record showed the Veteran served in the contiguous waters off Vietnam, it did not show the Veteran served in-country during the Vietnam War. 

At the time of the March 2006 Board decision, the evidence of record included, in part, the Veteran's service treatment records, service personnel records, and VA treatment records, which included a diagnosis of diabetes mellitus and a notation of "probably Agent Orange syndrome."

The additional evidence received since the March 2006 Board decision includes updated statements by the Veteran, treatment records showing continued treatment for diabetes and its secondary disorders, and the Veteran's testimony at DRO and Board hearings. While these records are new, they are not material because do not relate to an unestablished fact necessary to substantiate the claim on appeal. Specifically, the Veteran's contentions of serving in the waters outside Vietnam but not having a physical presence on land were reiterated in his statements and testimony. Moreover, the updated VA treatment records show ongoing treatment for the already-established current disability of diabetes mellitus. None of these records provide a nexus or credible evidence to presume exposure to herbicide agents while in Vietnam; as such, the evidence is not new and material.

As a result, the Board finds that the newly received evidence does not relate to an unestablished fact necessary to substantiate the claim on appeal, thus is not new and material and this claim is not reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


Law and analysis - service connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303 (a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, such as organic disease of the nervous system and kidney cancer, may be service connected if incurred or aggravated by service or if manifested to a degree of 10 percent disabling or more within one year after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection for certain disorders may be granted where there is verified Agent Orange exposure.  Id.  As noted, such exposure has not been established in this case.

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b). See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive and provide the reasons for its rejection of any material evidence favorable to the claimant." Id. at 367.

Additionally, the Board is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154 (a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding the Veteran's claim of service connection for peripheral neuropathies, the treatment records show and the Veteran testified that his peripheral neuropathies are secondary to his diabetes.  As the Veteran is not presently service-connected for diabetes, his claim of service connection for peripheral neuropathies on a secondary basis must be denied.  

Additionally, there is no evidence to support a claim of direct service connection, nor does the Veteran contend that his peripheral neuropathies began in service.  Finally, the Board has considered presumptive service connection due to herbicide exposure or as a chronic organic disease of the nervous system.  The Board finds no evidence to grant service connection of either of these bases as the Veteran did not serve in-county in Vietnam and was not otherwise exposed to herbicides and the Veteran's peripheral neuropathies were not manifest within one year of his discharge from service.  Therefore, the preponderance of the evidence is against his claim and it is denied.  

Regarding the Veteran's claim of service connection for kidney cancer and the residuals thereof, the Board finds that service connection is warranted.  The Veteran served as a machinist mate in the engine room of the U.S.S. Passumpsic; an occupation associated with probable exposure to asbestos. Thus, the evidence indicates the Veteran may have been exposed to asbestos in service.  Post-service treatment records show evidence of asbestos exposure.

In a November 2016 VA examination report, the examiner opined that the Veteran's kidney cancer is as least as likely as not incurred in or related to asbestosis exposure during service because medical literature shows a causal association with asbestosis and renal cancer.  

Therefore, the Board finds in favor of the Veteran and his claim of service connection for kidney cancer and the residuals thereof is granted.    


ORDER

As new and material evidence has not been received sufficient to reopen a claim of service connection for diabetes mellitus, the Veteran's petition to reopen is denied.

Service connection for peripheral neuropathies, including as secondary to diabetes mellitus, is denied.  

Service connection for kidney cancer and residuals thereof is granted.  


REMAND

With regard to the Veteran's claims of service connection for heart disease and hypertension, the Board finds that a VA examination is necessary prior to adjudication.  Although the Board notes that no exposure to herbicides has been found, the Veteran is not precluded for claiming service connection on a direct or non-presumptive basis.  Additionally, the Board notes that the Veteran has been found to have been exposed to asbestos during service, and service connection for the residuals of kidney cancer has been granted above.  It should be determined whether either hypertension of heart disease may be due to or aggravated by the kidney cancer and residuals thereof.  As the Veteran has not been afforded a VA examination in conjunction with his claims, remand is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding, relevant treatment records and associate the records with the VBMS file.  All attempts to obtain records must be documented in the claims folder.  The Veteran's assistance in identifying and obtaining records should be requested as needed.

2. Then schedule the Veteran for VA examination to determine the nature and etiology of his heart disorder and hypertension.  The electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed and all findings should be set forth in detail.

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's heart disorder and/or hypertension are etiologically related to any incident of active service, including exposure to asbestos.  

The examiner should also provide an opinion as to whether hypertension and or a heart disorder is caused by or aggravated by the kidney cancer and residuals thereof.

All opinions must be supported by a reasoned rationale.  

3. Thereafter, readjudicate the remaining claims on appeal in light all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


